Case 1:18-CV-03264-|\/|KB-V|\/|S Document 42 Filed 12/11/18 Page 1 of 4 Page|D #: 338

 

Record of Conference and Orders: Vera M. Scanlon, USMJ Date: 12/11/2018
Case: Give and Go Prepared Foods Corp. et al Status Conference @ ll:30 AM

 

 

Civ.: l: 18-cv-03264-MKB-VMS
ECF Recording in 13A South: m Telephone Conference MnM)n Conference

COllllS€l: (See separately docket entry or document for specific appearances)

Ml for Plaintif`f(s) m Pro Se Plaintiff(s) ounsel for Defendant(s) m Pro Se Defendant(s)
Conference Type:

m Initial Conference m Status Conference m Settlement Conference m Motion Hearing Movery Conference 1:\
1:\ JPTO Conference m Other

 

Further to the conference, discoverv and other scheduling dates are as follows:
(If dates previously set by the C ourt are not reset, they remain as stated in the previous order.)

m Motions decided on the record

 

 

m Rule 26(a) disclosures, incl. supplements

 

m Document requests to be served

 

m Interrogatories to be served

 

 

 

 

m Amended pleadings, incl. joinder m To be served m To be filed
m Complaint m Answer m On consent m By motion 1:\ By PMC letter
m Joint§atus letter m Stip of dismissal to be filed l l
Mus conference Date: g/Q@/ [ 7Time: m

 

;\»lnje/rson m Telephone (718) 613-2300 To be organized by:
m Specific depositions to be held

 

 

 

 

 

 

 

 

 

N,F§:t discovery closes bf//[ /l/ 7
Mrt disclosures to be served !Q // / / §
Uni'tial expert report(s) to be served ‘7¢ / /L/ l a
B.R€buttal expert report(s) to be served 5 ' /( 3 ' / l (Ql
q_E}pertdiscovery closes 5 ' /31 / l j
l:\A,l-l/discovery closes 5‘ / 3 , l /' l ‘\`
Q_._Igint letter confirming discovery is concluded 5' / 3 l / fla
_\:l/Su.mmary judgment to be initiated ¢-E/PMC letter \:1 Briefing 6 // .( / { j l
wit pre-trial order to be filed l:\ Letter for conference E_Bceposed JPTO q__ / l '2/ / / j
j

 

m Proposed confidentiality order to be filed

 

m Consent to Magistrate Judge to be filed

 

m Settlement Conf`erence Date: Time:

 

Page l ofg*-`,

Case 1:18-CV-03264-|\/|KB-V|\/|S Document 42 Filed 12/11/18 Page 2 of 4 Page|D #: 339

Case 1:18-CV-O3264-|\/|KB-V|\/|S Document 42 Filed 12/11/18 Page 3 of 4 Page|D #: 340
Vera M. Scanlon, USMJ

: z j Conference Orders, Continued
Case: VL 6a Civ. A. \S- 3 z é ge

Date: \rb/ \izois

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page gof_L

Case 1:18-CV-O3264-|\/|KB-V|\/|S Document 42 Filed 12/11/18 Page 4 of 4 Page|D #: 341

